Title: To George Washington from Major General William Heath, 23 July 1777
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston July 23, 1777

I have just received the honor of yours of the 13th Instant. I have made it an established Rule heretofore to furnish each man marching to join the Army with Ten rounds of Cartredge. In future I shall pay obedience to your Excellency’s orders as expressed in your last.
The late evacuation of Ticonderoga has greatly agitated the Minds of the People, and we cannot as yet hear any satisfactory reasons assigned therefor, perhaps some as yet unknown will be given.

The Night before last we were alarmed by an Express from providence, informing that forty Sail of square rigged vessels were seen from Westerly, coming through the Sound supposed to be bound for Rhode Island with Troops and that they would soon attempt a landing on the Main, and requesting that aid might be immediately sent. The Council immediately issued orders for one half of the Brigades of the Militia in the Counties of Plymouth & Bristol and the one half of a number of Regiments in the uper parts of the Counties of Suffolk and Middlesex and lower part of Worcester to march to providence and its vicinity. We have had no certain intelligence since, but it is said there were a number of Invalids only on board the Fleet who were to be left at Rhode-Island, and that effective Troops were to be taken from thence, How far this may be true I cannot say. One Capt. Cartwright who has lately been exchanged and arrived from New York informs us that the Enemy are very sickly, That Great numbers suffered exceedingly by the heat and the drinking too freely of cold water on their late retreat from the Jerseys by which hundreds were taken sick.
I hope the number of desertions from the Northern Army at and since the Retreat from Ticonderoga will not be so great as was at first feared that they would be, about Ten or a dozen only have as yet been apprehended & sent back under guard, eight of them in Irons which was the Sentence of a General Court Martial. The utmost endeavours are used to apprehend any others who may have been guilty of the same scandalous conduct; but I hope the immediate and spirited measures that have been taken in this respect will prevent any thing of the kind in future.
This moment are brought to my Quarters John Perry, late 1st Lieutenant of the Fox Frigate, William Budsworth 2d ditto, Peter Burns Master, Two Mates and two Midshipmen, The Capt. whose name is patrick Fothingham was left on Board Capt. Manly, They say Capt. Manly fought with great Bravery within a Bisquets throw of them, and altho’ we have the misfortune to loose the Fox, it is a Satisfaction to find that our Frigates can fight and take them.
Major Dawes has just informed me that in a few days he shall begin the building of a large Magazine Laboratory, Stores &c., at Springfield agreeable to a Resolve of the Honl. Congress. The expence of the Materials and workmen he suppose will be paid by this State and refunded by the States in general. But as there is a Continental provision store at Springfield he is desireous that his artificers may draw there as the other Artificers do, as it will save trouble & expence I would beg your Excellency’s Opinion whether this indulgence may be granted, or whether in every respect the whole is first to be done by this State.
I should be glad to be informed whether the prisoners taken at Quebec

when General Montgomery was killed are exchanged since they came home on parole, as some of them are desireous again to enter the Service if that be the case. I have the Honor to be with great respect Your Excellencys Most obt Servt

W. Heath

